Citation Nr: 9916511	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-45 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1970.  He served in Vietnam and his decorations include the 
Purple Heart Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
granted for PTSD and a disability evaluation of 10 percent 
was assigned.  

Pursuant to a September 1997 rating action, an increased 
evaluation of 30 percent disabling was granted for PTSD, 
effective from August 1994, the date of the original claim.  
The veteran has indicated his continued disagreement with the 
currently assigned evaluation.  


REMAND

The veteran contends that an evaluation in excess of 30 
percent disabling is warranted for PTSD.  

Having reviewed the record, the Board has concluded that 
further evidentiary development must be completed prior to 
the adjudication of the claim on appeal.  Specifically, VA 
has a duty to assist the veteran in the development of 
evidence which may be pertinent to an increased evaluation 
claim.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  This 
includes the duty to obtain VA outpatient treatment records 
which might provide information which is relevant to making a 
determination as to whether the claimed benefits are 
warranted. 

At the time of the veteran's most recent VA PTSD examination, 
in June 1997, he indicated that he was currently receiving 
psychiatric treatment from a Dr. Kallali at the Jacksonville 
Outpatient Clinic, which included treatment with Zoloft and 
muscle relaxers.  There is no indication from the record that 
the RO attempted to obtain records from the Jacksonville VA 
facility; nor does the claims folder include records showing 
mental health treatment by a Dr. Kallali.  In the Board's 
view, these records could provide relevant information 
regarding the current nature and severity of the veteran's 
service-connected PTSD, and thus, these records will be 
sought on remand.  

In addition, the record includes a February 1999 evaluation 
by a private physician, who indicated that the veteran was 
unemployable.  This examiner also indicated that the 
veteran's allegations of pain were consistent with clinical 
findings and that this pain prevented the veteran from 
functioning.  Diagnoses included PTSD (Axis I), and "many 
orthopedic problems" (Axis III).  Furthermore, at the time 
of the recent 1997 VA examination the veteran indicated that 
he was not working because of leg problems.  On remand, 
therefore, the veteran will be afforded a neuropsychiatric 
examination in order to determine the extent to which any 
currently manifested industrial impairment is related to his 
service-connected PTSD disability, as opposed to other 
service-connected or non-service connected orthopedic 
disorders.  As the veteran has testified that he drinks a 12 
pack of beer a day, the examiner will also be asked to 
provide an opinion as to whether the veteran abuses alcohol 
and if so, to what extent such alcohol abuse affects his 
employability.   

Additionally, in a recent decision, the Court of Appeals for 
Veterans' Claims (Court) held that, where the issue involves 
an appeal which has been developed from the initial rating 
assigned following a grant of service connection, the 
propriety of separate, or "staged" ratings assigned for 
separate periods of time must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Further, the veteran must be 
informed of the scope of the issue; the Court specifically 
found that framing the issue as "entitlement to an increased 
rating" did not sufficiently inform the veteran that the 
issue actually involved any or all of the retroactive period 
from the effective date of the grant of service connection 
(in this case, the date of claim), as well as a prospective 
rating.  Id.  Thus, the RO must consider whether staged 
ratings are warranted by the evidence, and explicitly note 
that staged ratings have been considered.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the 
Jacksonville, Florida, VA outpatient 
facility in order to request copies of 
all records showing psychiatric treatment 
for the veteran, from 1995 (the year in 
which he relocated to Florida from 
Alaska) to the present time.  In 
addition, the RO should also contact the 
Daytona Beach, Florida VA outpatient 
facility in order to request copies of 
the veteran's psychiatric treatment 
records for the period between July 1996 
and January 1997, and from October 1998 
to the present time, as these records 
have not yet been requested.  All records 
obtained through these channels should be 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for a neuropsychiatric examination by a 
VA physician.  All special tests/studies 
should be conducted as indicated, to 
include psychological testing, and all 
objective findings should be noted in 
detail.  The tests chosen should be those 
which can provide specific information as 
to the level of impairment of the 
veteran's social and industrial 
adaptability which is caused by his 
service-connected PTSD disability, based 
on evaluation of the symptomatology which 
is separate and distinct from that of any 
other disabilities such as orthopedic 
disorders.  

The examiner should also provide an 
opinion as to whether the veteran abuses 
alcohol, and if so, to what extent this 
alcohol abuse affects the veteran's 
social and industrial capabilities.  

In addition, the examiner must assign a 
Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner 
must provide a definition of the score 
assigned, and should indicate the degree 
of impairment it represents for each 
psychiatric diagnosis. 

Following review of the examination 
findings and the history provided in the 
claims folder, the examiner should 
provide an opinion as to the degree of 
social and industrial impairment which is 
attributable solely to the veteran's 
service-connected PTSD, and as to whether 
the veteran is unemployable as a result 
of his PTSD disability.  Thus, the claims 
folder and a copy of this remand should 
be made available and reviewed by the 
examiner prior to the examination.  The 
examination report should include 
complete rationales for any opinions 
given or conclusions reached.  

3.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented, 
to include that if the examination report 
does not include all test reports, 
special studies, opinions, or fully 
detailed descriptions of all pathology, 
the report must be returned to the 
examiner for corrective action. 38 C.F.R. 
§ 4.2 (1998).  Green v. Derwinski, 1. 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  After the requested evidentiary 
development has been completed to the 
fullest extent possible, the RO should 
again review the record in order to 
consider all of the additional evidence, 
including whether "staged" ratings are 
appropriate for the veteran's service-
connected PTSD for any part of the appeal 
period.  If the decision remains adverse, 
the veteran and his representative should 
be furnished with an appropriate 
Supplemental Statement of the Case along 
with an additional opportunity within 
which to respond thereto.  The 
Supplemental Statement of the Case should 
indicate that the potential for 
"staged" ratings has been considered.  
Thereafter, this claim should be returned 
to the Board for further appellate 
consideration, if appropriate.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  The veteran is free 
to furnish additional evidence and argument to the RO while 
the case is in remand status.  Booth v. Brown, 8 Vet. App. 
109, 112 (1995).  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









